UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6537


QUINCY TEEYON KETTER,

                    Plaintiff - Appellant,

             v.

DAVID AARON, Unit Manager, Lanesboro Correctional Institution; FNU
MCLAUGHLIN, Sergeant, Lanesboro Correctional Institution; FNU PARKER,
Sergeant, Lanesboro Correctional Institution; PERT TEAM PRISON
EMERGENCY RESPONSE TEAM, Lanesboro Correctional Institution;
NICHOLAS KEEGAN; TERRY WILLIAMSON; JESSICA MARTIN; JOSHUA
RUSSELL,

                    Defendants - Appellees.


Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Graham C. Mullen, Senior District Judge. (3:14-cv-00619-GCM)


Submitted: October 5, 2018                                    Decided: October 26, 2018


Before THACKER and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Quincy Teeyon Ketter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Quincy Teeyon Ketter appeals the district court’s judgment following a jury trial

in Ketter’s 42 U.S.C. § 1983 (2012) action. On appeal, we confine our review to the

issues raised in Ketter’s informal brief. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775

F.3d 170, 177 (4th Cir. 2014). Ketter bears the burden of including in the record on

appeal a transcript of all parts of the proceedings material to the issues raised on appeal.

Fed. R. App. P. 10(b); 4th Cir. R. 10(c). Ketter’s general allegations fail to demonstrate

“a substantial question warranting the production of a transcript at government expense.”

Williams v. Ozmint, 716 F.3d 801, 811 (4th Cir. 2013); see 28 U.S.C. § 753(f) (2012). By

failing to produce a transcript of either the jury trial or the pretrial motions hearing or to

qualify for the production of those transcripts at government expense, Ketter has waived

review of the issues on appeal that depend upon the transcript to show error. See

generally Fed. R. App. P. 10(b)(2); Keller v. Prince George’s Cty., 827 F.2d 952, 954 n.1

(4th Cir. 1987). While no transcript is necessary for us to review the district court’s grant

of partial summary judgment on supervisory liability grounds, we conclude that the jury’s

verdict renders moot any claim of error on that basis. See Wilkins v. Montgomery, 751

F.3d 214, 226 (4th Cir. 2014); Hinkle v. City of Clarksburg, 81 F.3d 416, 420-21 (4th Cir.

1996). As no error appears on the record before us, we affirm the district court’s order.

We deny Ketter’s request for appointment of counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                                 AFFIRMED

                                              2